Citation Nr: 1543934	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-15 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, type II.

3.  Whether the severance of service connection for peripheral neuropathy of the upper extremities was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from July 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the June 2010 rating decision, the RO denied the Veteran's claims for service connection for peripheral neuropathy of the right lower extremity and hypertension.  The August 2013 rating decision severed service connection for peripheral neuropathy of the upper extremities, effective November 1, 2013.  

These issues were previously before the Board in March 2014.  At that time, the Board remanded all claims for additional development.  Specifically, the Board requested an additional medical opinion for the Veteran's claim of service connection for hypertension, directed the RO to obtain records for the Veteran's claim of service connection for peripheral neuropathy of the right lower extremity, and directed the RO to issue a statement of the case for the Veteran's appeal against the severance of service connection for peripheral neuropathy of the upper extremities.  Those actions completed, the case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's hypertension is not related to active duty service, to include exposure to Agent Orange, or to his service-connected diabetes mellitus, type II.

2.  The Veteran does not have peripheral neuropathy of the lower extremities.

3.  The Veteran did not have a diagnosis of peripheral neuropathy of the upper extremities at the time of the April 2012 RO adjudication.  As such, the grant of service connection was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.310 (2015).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.310 (2015).

3. The criteria to sever service connection for peripheral neuropathy of the upper extremities have been met. 38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in January 2010. 

As to the claim on appeal regarding severance of service connection for peripheral neuropathy of the upper extremities, the RO informed the Veteran of its bases for proposing severance in its May 2013 rating decision.  Additionally, the RO satisfied all notice requirements particular to a severance action in a June 2013 letter, which informed the Veteran that service connection may be severed, provided an opportunity to testify at a hearing, and afforded the Veteran a sufficient amount of time to submit additional evidence.  Based on the information provided to the Veteran as to the claims decided herein, the Board finds that VA has no outstanding duty to inform him that any additional information or evidence is needed.

Next, VA has a duty to assist the claimant in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran  relevant examinations and opinions in February 2010, March 2013, May 2013, and June 2014.  The opinions described the Veteran's claimed disabilities, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Finally, the Board also finds compliance with the Board's March 2014 Remand directives.  In that remand, the Board requested an additional medical opinion for the Veteran's claim of service connection for hypertension, directed the RO to obtain records for the Veteran's claim of service connection for peripheral neuropathy of the right lower extremity, and directed the RO to issue a statement of the case (SOC) for the Veteran's appeal against the severance of service connection for peripheral neuropathy of the upper extremities.  The additional medical opinion was obtained in June 2014.  Updated VA treatment records were obtained.  Last, the RO issued an SOC for the Veteran's appeal against the severance of service connection for peripheral neuropathy of the upper extremities.  The Veteran subsequently perfected an appeal for that issue, and it is now properly before the Board for appellate consideration.  Thus, there has been compliance with the Board's March 2014 remand directives.  Stegall v. West, 11 Vet. App. 268   (1998).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).


Hypertension

The Veteran contends that his hypertension is related to his service-connected diabetes mellitus.  In the alternative, he contends hypertension is related to exposure to Agent Orange during his active service in the Republic of Vietnam.  After a thorough review of the record, the Board finds that service connection for hypertension is not warranted.  

Initially, the Board notes that the Veteran's service treatment records do not show any evidence of high blood pressure during his active service.  In fact, post-service evidence does not show hypertension until the 1990s.  The Veteran does not contend that his hypertension had onset during his active service.  The evidence does not demonstrate inservice incurrence.  Thus, service connection on a direct theory of entitlement is not warranted.  

Private treatment records from January 1996, September 1999, and May 2005 show the diagnosis of hypertension.  However, these records do not relate the Veteran's hypertension to his active service or another service-connected disability.  The same is true of VA medical records from 1993 and 1994, as well as records from November 2009 through the claim and appeal period.  

The Veteran was afforded an examination and opinion for his claim of service connection for hypertension in February 2010.  A review of the Veteran's medical history showed an initial diagnosis of hypertension in 1990.  The examiner eventually concluded that hypertension was not a complication of diabetes.  As rationale, the examiner pointed to the initial diagnosis of hypertension in the 1990s, over ten years prior to the diagnosis of diabetes, indicating that hypertension was not caused by diabetes because it preceded diabetes.  The examiner also concluded that hypertension was not worsened or increased by the Veteran's diabetes.  

The Veteran again underwent an examination for his hypertension claim in June 2014, pursuant to the Board's March 2014 remand, which requested an opinion as to whether exposure to Agent Orange caused the Veteran's hypertension.  The examiner opined that hypertension was less likely than not incurred in or caused by the Veteran's service or related to exposure to Agent Orange.  As rationale, the examiner cited the lack of evidence of high blood pressure during the Veteran's active service as well as the fact that hypertension is not considered a presumptive disease due to Agent Orange exposure.  The examiner also opined that it was less likely than not that the Veteran's hypertension was aggravated beyond its natural progression by diabetes.  The examiner explained that the Veteran's claims file, a hypertension report, and lab results, to include normal creatinine levels, all weighed against the Veteran's claim that hypertension was related to or aggravated by his diabetes mellitus or that Agent Orange exposure caused hypertension.

The Board finds that these examinations and resulting opinions are collectively adequate for adjudication purposes.  The examiners reviewed the claims file and the Veteran's medical history.  Moreover, the examination reports make clear that the examiners considered the Veteran's statements.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that the examiners misstated any relevant fact.  The examiners also offered sufficient conclusions with supporting data and a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board has also considered statements made by the Veteran relating his hypertension to service-connected diabetes mellitus or to exposure to Agent Orange.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the United States Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnosis or nexus and whether such diagnosis or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

The Board finds that the Veteran is not competent to provide testimony regarding the etiology of his hypertension because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Further, the linking of hypertension to diabetes mellitus or Agent Orange exposure is a medically complex determination and requires medical expertise and training.  Therefore, the Veteran's statements regarding the cause of his hypertension are not competent evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Peripheral Neuropathy of the Lower Extremities

The Veteran claims that he has peripheral neuropathy that is related to his service-connected diabetes mellitus.  After a thorough review of the record, the Board finds that service connection for peripheral neuropathy of the lower extremities is not warranted.  

The Board denies service connection for the Veteran's claim because the competent medical evidence of record is against a finding that the Veteran has peripheral neuropathy of the lower extremities.  Private treatment records received by the RO during the 1990s show lower extremity symptoms, though these symptoms are attributed to low back radiculopathy, not peripheral neuropathy.  Specifically, medical reports from Dr. B.J.S. from August 1991 and January 1993 show the Veteran receiving treatment for L4-5 disc herniation with radiating pain.  There was a diminished sensation to pinprick over the right foot.  Medical records from Dr. L.B. from September 1991, May 1992, and June 1992, show the Veteran with decreased sensation in the right great toe, but no reference was made to any peripheral neuropathy.  Next, additional records from September 1991 show right side radiation as a result of the Veteran injuring his back while at work.  

In November 2009, the Veteran underwent a diabetic foot examination at the VA medical center.  At that time, a visual foot examination was within normal limits bilaterally.  The pedal pulses were palpable bilaterally, and protective sensation was intact bilaterally. 

The Veteran's lower extremities were examined for peripheral neuropathy at a February 2010 VA examination.  A visual examination of the Veteran's lower extremities showed normal temperature, color, and dorsalis pedis and posterior tibial pulses.  On physical examination, there was no weakness bilaterally, and a neurological examination showed no sensory deficits or incoordination.  There was no evidence of a neurological disease.  

October 2011 VA treatment notes show the Veteran complaining of cramps and pain in his lower extremities.  The attending physician recommended an electromyography (EMG) in order to determine the cause of the Veteran's symptoms.  Accordingly, an EMG of the lower extremities was conducted in December 2011.  The test showed evidence of chronic multilevel lumbosacral radiculopathy on the right L4-S1, with acute or chronic S1 radiculopathy on the right.  There was no evidence of lumbosacral radiculopathy on the left.  Significantly, there was no evidence of generalized peripheral neuropathy in either lower extremity.  

February 2013 VA treatment notes document the Veteran discussing peripheral neuropathy with his VA primary care physician, though no diagnosis was rendered.  

Subsequently, in March 2013, VA afforded the Veteran an examination for lower extremity peripheral neuropathy.  The examiner noted a history of complaints of numbness, tingling, and burning in the toes through her review of the Veteran's medical history.  She also noted the December 2011 EMG that showed findings consistent with lumbar radiculopathy.  On examination, the examiner found monofilament sensation at the medial aspect of the right lower extremity with some vague complaints of decreased sensation noted diffusely as well.  She noted it was unclear whether diabetes was a factor in the numbness as opposed to other medical conditions.  She indicated that the present examination findings appeared to be supportive of findings that would be attributable to the Veteran's history of a low back disability.  She deferred her opinion until another EMG study was conducted.

Consequently, as shown in a May 2013 addendum, recent EMG studies were discussed.  Significantly, the examiner found chronic lumbosacral radiculopathy L4, L5, S1 on the right, with muscle membrane instability indicative of ongoing denervation at S1.  No finding of peripheral neuropathy of the lower extremities was made.  

The Board finds that these examinations and resulting opinions are collectively adequate for adjudication purposes.  The examiners reviewed the claims file and the Veteran's medical history.  Moreover, the examination reports make clear that the examiners considered the Veteran's statements.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that the examiners misstated any relevant fact.  The examiners also offered sufficient conclusions with supporting data and a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Next, the Veteran himself has claimed that he has peripheral neuropathy.  In that regard, the Board notes the Veteran is making a lay diagnosis of a medical condition.  As noted above, the Veteran is certainly competent to testify that there is pain, numbness, or tingling in his lower extremities.  However, he is not competent to comment on an underlying pathology for his lower extremities.  Such a determination is medically complex and requires medical expertise, clinical testing, and training.  Therefore, the Veteran's statements regarding the cause of his lower extremity symptoms are not competent evidence.  

The Board notes that recent VA records list diabetic neuropathy as one of the Veteran's current conditions being treated.  However, nothing in the VA treatment records supports such a diagnosis.  Indeed November 2014 VA treatment notes cite the most recent EMG and nerve conduction study from May 2013, which, again, showed radiculopathy in the L4, L5, and S1 joints.  There was no sign of peripheral neuropathy in the lower extremities.  This does not amount to a diagnosis of lower extremity peripheral neuropathy.  

In short, the record does not contain a competent lay or medical diagnosis of peripheral neuropathy of the lower extremities.  Rather, the competent and probative medical evidence of record shows that the Veteran's symptoms in the lower extremities are attributable to low back radiculopathy.  In the absence of evidence of lower extremity peripheral neuropathy, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for that disorder, and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There is no reasonable doubt to be resolved as to this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Severance of Service Connection

In an April 2012 statement of the case (SOC), the RO, in effect, awarded service connection for peripheral neuropathy of the upper extremities, secondary to service-connected diabetes mellitus and included it in the evaluation of diabetes mellitus as 20 percent disabling, as the criteria for a separate evaluation or evaluations were not met.  In a May 2013 rating decision, the RO proposed to sever service connection for peripheral neuropathy of the upper extremities, and effected that proposal in an August 2013 rating decision, effective November 1, 2013.  The procedural safeguards of 38 C.F.R. § 3.105(d) were met.

Once service connection has been granted, VA may sever this benefit only if it shows that the rating decision granting this benefit was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. § 3.105(d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error (CUE) is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity. See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel, supra; Russell, supra.  To warrant revision of a decision on the ground of CUE in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome.  The current evidence of record must establish that a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.

The question before the Board is whether the grant of service connection for peripheral neuropathy of the upper extremities is clearly and unmistakably erroneous.  If not, the rating action of August 2013, which severed service connection for such, cannot be sustained.  The Board notes that a change in diagnosis is also a basis for severance, and this reflects that subsequently obtained evidence may support the severance.  See 38 C.F.R. § 3.105(d) (2015).  This is the difference between 38 C.F.R. § 3.105(a)  and § 3.105(d) (2015).  Unlike section 3.105(a), section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial award.  Daniels v. Gober, 10 Vet. App. 474, 479-80 (1997) (determination to sever service connection is not limited to the evidence of record at the time of the challenged decision).

In this case, the question for consideration is whether the diagnosis of peripheral neuropathy relied upon in the April 2012 SOC was clearly erroneous.  Unlike a more standard CUE analysis, such a determination involves not only the medical evidence and diagnostic standard in effect at the time of the original diagnosis, but also additional medical evidence and any updated diagnostic standards since that original diagnosis.  Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  In effect, the logical question is one of hindsight: based on the evidence and medical knowledge as it currently exists, would it be erroneous to render the diagnosis used as the basis of service connection.

In granting service connection for peripheral neuropathy of upper extremities in the April 2012 SOC, the RO relied on October 2011 VA treatment records that document the Veteran reporting pins and needles sensation in his hands, noted as painful at times.  As mentioned above, the attending physician expressed concern that the symptoms were related to peripheral neuropathy as a result of the Veteran's history of diabetes mellitus.  

At a March 2013 VA examination, the examiner noted a positive history of right hand numbness, but was not able to conclude whether that numbness was a result of the Veteran's diabetes.  The examiner did note that the Veteran's occupational work history in masonry may likely be the cause of carpal tunnel syndrome in the Veteran's upper extremities.  She deferred rendering any opinion until she procured an electromyography (EMG) of the Veteran's upper extremities.  In a May 2013 addendum opinion, a recently obtained EMG study of the Veteran's upper extremities was discussed.  The EMG showed moderate carpal tunnel syndrome bilaterally, worse on the right.  There was no electrodiagnostic evidence of ulnar nerve entrapment, cervical radiculopathy, brachial plexopathy, or generalized peripheral polyneuropathy.  

In his May 2014 VA Form 9 Substantive Appeal, the Veteran argued that he did not have carpal tunnel syndrome, as he was recently diagnosed with polymyalgia rheumatica at a VA medical center.  This evidence is corroborated in March 2014 VA treatment notes, which record a recent diagnosis of polymyalgia rheumatica.  The attending physician noted that synovitis in the Veteran's right wrist, along with carpal tunnel, were likely the result of ongoing joint inflammation common to patients with polymyalgia rheumatica.  Nothing in recent VA treatment notes relates these findings to the Veteran's service-connected diabetes mellitus.  

The Board finds it significant that all evidence subsequent to the October 2011 VA treatment either expressly denies peripheral neuropathy of the upper extremity or unambiguously attributes the Veteran's upper extremity symptoms to another diagnosis.  The Board notes that recent VA records list diabetic neuropathy as one of the Veteran's current conditions being treated.  However, nothing in the VA treatment records support such a diagnosis.  Indeed November 2014 VA treatment notes cite the most recent EMG and nerve conduction study from May 2013, which, again, showed carpal tunnel syndrome.  There was no sign of peripheral neuropathy in the upper extremities.  Therefore, this does not constitute a diagnosis of upper extremity peripheral neuropathy.  

Therefore, the evidence of record clearly shows that the Veteran does not have peripheral neuropathy of the upper extremities.  Thus, the Board finds that the diagnosis upon which service connection was based in April 2012 was clearly erroneous.  Again, while there was evidence of record that mentioned possible peripheral neuropathy of the upper extremities that was related to diabetes, that evidence is clearly supposition.  Indeed, the Veteran has never actually received an official diagnosis of peripheral neuropathy of the upper extremities.  

Based on these considerations, the Board concludes that the April 2012 SOC that granted service connection based on a supposed diagnosis of upper extremity peripheral neuropathy was clearly and unmistakably erroneous, as a diagnosis of upper extremity peripheral neuropathy is clearly erroneous.  As such, the severance of service connection was proper.  38 C.F.R. § 3.105(d).  The Veteran's claim for restoration of a grant of service connection for upper extremity peripheral neuropathy must be denied.  


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.  

Severance of service connection for upper extremity peripheral neuropathy was proper and the appeal is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


